Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S COMMENTS, EXAMINER’S AMENDMENTS, AND REASONS FOR ALLOWANCE
DETAILED ACTION
Formal Matters
Claims 9, 10 and 20 are cancelled.  Claims 1-8 and 11-19 are under examination.   

Examiner’s Note
Applicant's arguments filed on 12/28/2020 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn in light of applicant’s arguments set forth on 12/28/2020.  The examiner required an examiner’s amendment below as the numerical portion of a range was accidentally removed during applicant’s amendments. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


Claim 1 reads:
A mascara composition consisting essentially of:
a vehicle comprising water;
a film-forming polymer portion consisting of a high molecular weight vinylpyrrolidone homopolymer, and an acrylic polymer having a glass transition temperature of 65˚C or more,
wherein the high molecular weight vinylpyrrolidone homopolymer is present in a concentration of at least 10 percent by weight of the mascara composition,
wherein the film-forming portion is stabilized in the vehicle, 
wherein the mascara composition is substantially free of wax, substantially free of oil, and substantially free of glycols, and 
wherein the mascara composition is self-curling as to induce curling of eyelashes upon drying with the use of an applicator for curling eyelashes.  

Reasons For Allowance
	The prior art does not teach or motivate a composition that consists essentially of the items as claimed allowing it to be able to self-curl the eyelashes upon application.  Namely, the claim’s use of “consisting essentially of” excludes other components that would affect the basic and novel characteristics of the claimed invention, which is in this case is other polymers used for film-forming.  Applicant notes particularly that it excludes the composition from having the special polymer taught in the Mueller (see pages 7 and 8 of applicant’s arguments from 

Conclusion
Claims 1-8 and 11-19 are allowed with examiner’s amendments as indicated above. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK V STEVENS/Primary Examiner, Art Unit 1613